 484DECISIONSOF NATIONALLABOR RELATIONS BOARDMid IslandTextileIndustries,Inc.andKnitgoodsWorkers Union,Local 155, International LadiesGarment Workers Union,AFL-CIO. Cases 29-CA-3469 and 29-CA-3594October 31, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn April 30, 1974, Administrative Law Judge Mil-ton Janus issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and the Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions, of the Administrative Law Judge and toadopt his recommended Order, with the followingmodifications.We find substantial evidence to justify the conclu-sions of the Administrative Law Judge that the dis-charge of Pat Grosso on August 8, 1973, was basedupon unlawful considerations and was for the pur-pose of ridding the Respondent of its most activeunion adherent.As fully detailed in the Administrative LawJudge's Decision, Respondent's key supervisors andofficials, immediately preceding the layoff, engagedin aggressive and blatant conduct violative of Section8(a)(1) of the Act in an effort to undermine theUnion. Grosso was known by the Respondent andRespondent's attorney to be the moving force behindthe Union's organizational drive. Indeed Leo Muller,one of the Respondent's principals, asked Grossointo his office in June and accused her of being theleader for the Union and informed her that he wouldfight the Union all the way and would close the sew-ing department down before he would recognize it.Grosso was allegedly discharged for refusing toperform assigned work to another machine or opera-tion. As our dissenting colleague correctly points out,employees Baccafola and Solomon had previouslybeen "summarily" discharged for similar conduct.The Administrative Law Judge dismissed the 8(a)(3)allegations regarding Solomon and Baccafola and, inagreement with our dissenting colleague, we wouldnot disturb such findings.However, as to Grosso the record shows that aftershe returned from her vacation around August I.1973, she refused to work on a machine she consid-ered unsatisfactory.Although she perhaps mighthave also been summarily discharged for insubordi-nation, the significant fact is that she was not, andinstead was assigned to a different machine. Thesame day, the Respondent sent a letter notifying herthat any further refusal to do the work assignedwould result in her immediate discharge. The Ad-ministrative Law Judge construed, as do we, this ac-tion as an effort to lay a foundation for a pretextualcase against her. This contrasted with the situation inthe cases of Baccafola and Solomon, where refusal totransfer to another machine was almost instantly re-garded by a minor floor supervisor as grounds fordischarge. Between August 2 or 3 and 8, Grosso wasnot assigned to the machine in question, and therewere no incidents.On the morning of August 8, Grosso finished aparticular job and asked Floorlady Guarnaccio foranother assignment. Guarnaccio checked with Fore-lady Juliano and then returned to tell her to work onthemachine which had been the cause of the priorcontroversy. Grosso raised the same objections forrefusing to work on the machine. The record showsthat Guarnaccio again went into the office to reportto Juliano, and Juliano turned to Respondent Presi-dentMuller and asked him for advice. At the timeMuller, Juliano, and Respondent Attorney Adlerwere having a conference with National Labor Rela-tionsBoard agents regarding unfair labor practicecharges which had been filed. Muller looked to At-torney Adler who then said, "Why don't you get ridof her, fire her," saying that she should be fired be-cause she was upsetting the whole plant.' Muller tes-tified that Juliano then left the office and dischargedGrosso.Thus, the record does not support our dissentingcolleague's conclusion that the Respondent wasforced by Grosso's actions with little choice but totake severe disciplinary action in a "major" person-nel matter, and thereby was following a normal busi-ness practice. The decision to discharge Grosso wasclearly not Juliano's or Muller's but Respondent's at-torney, Adler's. Adler, by his admitted statements, inour opinion, recommended Grosso's discharge notbecause of her insubordination, but to "rid" the plantof the presence of a known and a prominent unionadherent. Otherwise, we agree with the Administra-'The Administrative Law Judge does not find as stated by our dissentingcolleague that the reference to upsetting the whole plant was a reference toGrosso's refusal to work on the Mauser Since Adler would have no way ofknowing whether Grosso was upsetting the plant by refusing to work on theMauser the reference to upsetting the plant could only have been toGrosso's activities on behalf of the Union214 NLRB No. 36 MID ISLAND TEXTILE INDUSTRIEStive Law Judge, it is difficult to understand why theRespondent's attorney interjected himself into a day-to-day discipline problem of the type which minorplant hierarchy in the past had shown the capabilityof handling, or why the Respondent's presidentshould feel it necessary to defer to his attorney's deci-sion. The reason was obvious. Grosso was clearly notmerely another employee, and her discharge couldnot in the Respondent's opinion be handled in theusual manner.Based upon the above considerations, we agreewith the Administrative Law Judge that the statedbasis for Grosso's discharge was a pretext to cloak adiscriminatory motive and we find no defensible ba-sis for disturbing the Administrative Law Judge'sfinding.Our dissenting colleague would, in agreement withAdministrative Law Judge, dismiss the two addition-al 8(a)(1) allegations discussed below, which we haveoverruled. In regard to the statement by JeanetteMuller, an official of the Company and wife ofRespondent's president, to employee Frances Solo-mon that no wage raises were being given because of"what's going about the Union and all that sort ofstuff," we disagree that this remark was merely refer-ring to the legal constraints placed upon an employerduring an organizational campaign. The dissent hascited no cases, and indeed there are none, which pro-hibit an employer from following its normal wagepractices during such a campaign, and to withholdsuch benefits may well be an unfair labor practice.As noted below, the impact of Mrs. Muller's remarkwould reasonably be interpreted as a threat to with-hold benefits because the Union was in the picture.As for the unsolicited remark of Mrs. Muller toMildred Levrmi that "in a knitters' union shop thepackers aren't allowed to sit," we also disagree thatsuch remark was at most a "possible misrepresenta-tion as to prevailing conditions in the union shops."This would appear to be a supposition on the part ofour dissenting colleague. In any event, misrepresen-tation or not, the message was clear that workingconditions would be more onerous if the employeesselected the Union.The Administrative Law Judge found that on July2, 1973, on the day before the scheduled election em-ployee Solomon asked Mrs. Muller, wife of theRespondent's president and the secretary-treasurerof the Company, for a raise. Mrs Muller replied thatshe should speak to Mr. Muller and that the Respon-dent was not giving raises at that time "because ofwhat was going on about the Union and that sort ofstuff."When Solomon pressed the matter Mrs. Mul-ler again told her that she would have to speak to Mr.Muller.Mrs.Muller was not called to testify as a485witness and Solomon's testimony is therefore unde-nied.The Administrative Law Judge found that Mrs.Muller was mainly an office employee who wouldnormally defer to Mr. Muller's greater responsibilityand authority in wage matters. He concluded thather remarks were therefore not coercive and weremerely informational and advisory. The Administra-tive Law Judge, therefore, dismissed the 8(a)(1) alle-gations regarding Solomon's conversation with Mrs.Muller.We disagree.The remarks of Mrs. Muller were made by an ad-mitted officer of Respondent and the wife of theRespondent's president. Not only must such remarksbe attributed to Respondent on the basis of the agen-cy relationship that exists by virtue of Mrs. Muller'smanagement position, but take on a special signifi-cance in view of Mrs. Muller's and her husband'sactive opposition to the Union, through their partici-pation in various acts violative of Section 8(a)(1) oftheAct, fully described in the Administrative LawJudge's Decision. In our opinion Mrs. Muller's re-marks would be reasonably interpreted by Solomonas a threat to withhold wage increases or any otherbenefit because employees had engaged in union ac-tivities.Accordingly, we find that Mrs. Muller's re-marks restrained and coerced employees in violationof Section 8(a)(I) of the Act.The Administrative Law Judge failed to considerwhether Mrs. Muller had engaged in harassment ofMildred Levrini, a packer, by threatening to imposeupon her stricter and more onerous working condi-tions to dissuade employees from joining the Union.The record shows that when she was first employedLevrini did her work standing while the other pack-ers sat. Levrini then asked for a stool and eventuallyreceived one. Soon after Levrini signed a union card,and in a subsequent conversation with Mrs. Muller,she was told that in a union shop packers were notallowed to sit Following a reply by Levrini that shewas not working in a union shop, Mrs. Muller statedthat the new foreman, Castro, thought the packerscould work more efficiently standing up. Later thatdayMr.Muller told the packers that they couldthereafter sit only 5 minutes every hour.The Administrative Law Judge found that thework rule change was economically motivated. Hedid not specifically rule, however, upon whether Mrs.Muller's remarks prior to the work rule change vio-lated Section 8(a)(l) of the Act. We find that theconversation of Mrs. Muller regarding the work rulechange in the above context was to emphasize toLevrini the advantage of a nonunion shop, andwould be reasonably interpreted by Levrini as athreat.Accordingly, we find that Mrs. Muller's re- 486DECISIONS OFNATIONALLABOR RELATIONS BOARDmark to Levrini violated Section 8(a)(1) of the Act.ADDITIONAL CONCLUSION OF LAWOn the basis of the foregoing and the entire recordthe Board makes the following Conclusion of Law 4,and the remaining conclusion is renumbered accord-ingly:"4. By threatening to withhold wage increases orany other benefit because employees had engaged inunion activities, and by threatening to make a workrule change to dissuade employees from joining aunion, the Respondent has engaged in unfair laborpractices in violation within the meaning of Section8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, MidIsland Textile Industries, Inc., Hicksville, New York,its officers, agents, successors, and assigns, shall takethe action set forth in his recommended Order, asherein modified:1.Add the following as paragraph 1(c), and relet-ter the remaining paragraph accordingly:"(c) Threatening to withhold wage increases or anyother benefit because employees had engaged inunion activities and threatening to make a work rulechange to dissuade employees from joining a union."2.Substitute the following for paragraph 2(a):"(a) Offer Patricia Grosso immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privi-leges, and make her whole for any loss of earningsuffered by reason of Respondent's discriminationagainst her, in the manner set forth in `The Remedy'section."3.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MILLER, dissenting in part:Contrary to my colleagues, I would not find thatthe Respondent violated Section 8(a)(3) by discharg-ing Pat Grosso for refusing to perform assignedwork. The facts are substantially uncontroverted.Upon Grosso's return from vacation, about Au-gust 1, 1973, Forelady Carmella Juliano assigned herto a Mauser machine equipped with attachments toperform special operations. Grosso refused this as-signment because she felt that the Mauser was toonoisy.As a consequence, Juliano assigned her to adifferent operation. Later that day, Respondent'spresident, Leo Muller, sent a letter to Grosso whichstated,inter alia,"[c]onfirming our notification toyou, any further refusal by you to do the work whichyou are assigned will result in your immediate dis-charge." Upon receipt of this letter, Grosso discussedthe matter of the noisy Mauser with Muller who reit-erated that she would be dismissed if she refused toperform assigned work in the future.About I week later, upon completing her assignedduties,Grosso asked Forelady Caroline Guarnacciofor more work. Guarnaccio was temporarily filling infor Forelady Juliano who was attending a meetingwithRespondent PresidentMuller, its attorney,Adler, and two Board agents, who were investigatingunfair labor practice charges. Guarnaccio interrupt-ed the meeting to confer with Juliano, and then in-structed Grosso to use the specially fitted Mauser tosew borders on a bundle of sweaters. Grosso refusedthis assignment.Guarnaccio again interrupted themeeting to ask Juliano what to do. At this point, asfound by the Administrative Law Judge, RespondentAttorney Adler suggested that Grosso be fired be-cause she was upsetting the whole plant by refusingto work on the Mauser. Juliano then went out to thework floor and again asked Grosso to do the work.Juliano explained that she had no other work forGrosso and that she would be forced to send herhome if Grosso continued to refuse to perform theMauser job. Grosso again declined to work on theMauser, told Juliano that she would rather go home,and walked out of the plant.My colleagues adopt the Administrative LawJudge's conclusion that proof of Respondent's dis-criminatory motive in discharging Grosso was evi-denced by Attorney Adler's involvement in a minorproblem of plant discipline. In my view, such a find-ing is based solely on supposition and conjecturerather than the record facts. In finding that Grosso'sdischarge was activated by Respondent's concealeddesire to rid itself of a prominent union supporter,rather than her insubordination, my colleagues havestrained to draw an adverse inference from Adler'srole in the discharge. Adler's intervention in this mat-ter does not warrant such an inference. One couldequally argue that the Respondent quite naturallydeferred to the judgment of its conveniently availablelabor counsel when faced both with whether, underthe circumstances here, it was proper to assign workto a leading union adherent of a type which she hadpreviously protested, and also as to whether shecould be disciplined for refusing such an assignment.Further, Grosso's discharge cannot fairly be charac-terized as a normal minor problem of plant disci- MID ISLANDTEXTILEINDUSTRIESpline, since insubordination is a serious employee of-fense, while at the same time discipline of an employ-ee organizer is not a matter to be taken lightly, par-ticularlywhen the Respondent already faces otherpending unfair labor practice charges. Respondentwas respectful of Grosso's rights and indeed actedless precipitately in her case than in those of otheremployees who had refused work assignments. Thus,whereas employees Solomon and Baccafola had beensummarily discharged for their unwillingness to per-form assigned work, Respondent first put Grosso onnotice on several occasions that her repeated refusalto perform her work would result in dismissal. Addi-tionally, on the day of her discharge, both Julianoand Guarnaccio unsuccessfully tried to convinceGrosso to do the work rather than face certain dis-charge.Nor was Adler's opinion that Grosso could orshould be discharged seized upon as an excuse forhasty or ill-considered action. Instead of immediatelyreturning to the work floor and discharging Grosso,Juliano once again attempted to persuade her to per-form the Mauser job to avoid the necessity for takingdisciplinarymeasures.By adamantly refusing towork on the Mauser, the only work available for herat the time, Grosso left the Respondent with littlechoice but to take severe disciplinary action.In these circumstances, I am not persuaded thatRespondent discharged Grosso because of her unionactivities rather than her continued insubordinationin refusing to perform assigned work.Further, I would find in agreement with the Ad-ministrative Law Judge that Jeanette Muller, wife ofRespondent's president, did not violate Section8(a)(1) on July 2, 1973, by her remark to employeeFrances Solomon during a discussion concerning thepossibility of a wage increase for Solomon. Mrs.Muller responded to Solomon's request for an in-crease by directing her to discuss the matter with herhusband but voiced her opinion that no raises werebeing given at that time. When Solomon questionedthis latter statement,Mrs. Muller replied that it wasbecause of "what's going on about the Union and allthat sort of stuff," and reiterated that Solomonshould talk to Mr. Muller. The Administrative LawJudge found that Mrs. Muller merely deferred to Mr.Muller because of his greater authority and responsi-bility in such matters. Moreover, as noted by the Ad-ministrative Law Judge, this incident occurred just Iday prior to the scheduled hearing on the representa-tion petition filed by the Union 2 weeks prior thereto.In my view, Mrs. Muller's remarks merely referred tothe legal constraints placed upon the Employer ingranting unscheduled benefits to employees, such asSolomon's requested wage increase, after the Union487had entered the picture and filed an election petition.Accordingly, I would not find Mrs. Muller's com-ment violative of the Act.Finally, contrary to my colleagues, I would notfind that Mrs. Muller's casual remark to packer Mil-dred Levrini, that "in a knitters' union [shop] thepackers aren't allowed to sit," constituted an unlaw-ful threat to change working conditions. In my view,Mrs. Muller's comment was, at most, a possible mis-representation as to prevailing conditions in unionshops, but did not constitute a threat in violation ofSection 8(a)(1) of the Act.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Act protects employ-ees in their right to form, join, and assist labor unionsor to refrain from such activity.WE WILL offer Patricia Grosso immediate andfull reinstatement to her former job or, if thatjob no longer exists, to a substantially equivalentjob, without prejudice to her seniority or otherrights and privileges, and we will pay her for theearnings she lost because we wrongfully dis-charged her, plus interest at 6 percent.WE WILL NOT discharge or discriminate againstemployees who join or assist Knitgood WorkersUnion, Local 155, International Ladies Gar-ment Workers Union, AFL-CIO, or any otherUnion, or who engage in other concerted activi-ties for their mutual aid or protection.WE WILL NOT accuse any of our employees ofbeing ringleaders in the Union.WE WILL NOT threaten to close down either thesewing department or the entire plant if theUnion gets in.WE WILL NOT tell employees that if they want aunion, we will get them one.WE WILL NOT threaten to withhold wage in-creases or any other benefit because employeeshave engaged in union activities.WE WILL NOT threaten to make work rulechanges to dissuade employees from joining aunion.WE WILL NOT ask employees what they thinkabout a union, or if they are in favor of one.WE WILL NOT condition our granting benefitsin the future on the absence of a union.WE WILL NOT forbid employees to retain unionliterature in the plant. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT keep any contacts betweenunion representatives and our employees undersurveillance.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed by Section 7 of theNational Labor Relations Act.MID ISLANDTEXTILEINDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: The GeneralCounsel issued a complaint in Case 29-CA-3469, on Sep-tember 24, 1973, based on charges filed by the ChargingUnion (Local 155) on July 10 and August 30, 1973. OnDecember 27, 1973, he issued a consolidated amendedcomplaint in Cases 29-CA-3469 and 29-CA-3594. Thecharge in the latter case was filed by Local 155 on October16, 1973. The consolidated complaint alleges that Respon-dent had discharged three employees, one each in May,July, and August 1973, because they had joined or assistedLocal 155, in violation of Section 8(a)(3) and (1), and thatit had also engaged in certain acts of interference, restraint,and coercion in the exercise of the rights guaranteed itsemployees by Section 7 of the Act, in violation of Section8(a)(1).I held a hearing in this matter on January 29-31, and onFebruary 5, 1974, at Brooklyn, New York, at which allpartieswere represented. After the hearing, Respondentfiled a brief with me which I have duly considered. Uponthe entire record in the case, including my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTRespondent is a New York corporation with its principaloffice and place of business in Hicksville, New York. It isengaged in performing knitting contracting services in thegarment industry. In 1973, it purchased and received at itsplant, yarn, thread, and other goods and materials valuedin excess of $50,000, of which goods and materials valuedin excess of the same amount were transported and deliv-ered to its plant from States other than New York. I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLocal 155 isa labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundLeo and Jeanette Muller, husband and wife, and anotherprincipal established Mid Island Textile Industries and be-gan production in November 1972. The Company is en-gaged mainly in knitting and sewing sweaters. About 55 ofits70 or so employees are women who operate varioustypes of sewing machines, or who work as floorgirls andpackersThe events described below took place between Apriland August 1973, when Local 155 was engaged in a cam-paign to organize the plant's sewing department. It filed apetition for an election on June 18, but withdrew it on July3, the date scheduled for the representation hearingFor a short period before Local 155 began its organizingefforts, a local of the ElectricalWorkers Union had alsoattempted to organize by stationing representatives at theparking lot adjacent to the plant where they passed outleaflets and cards. These efforts ceased about the time thatLocal 155 appeared on the scene.Three employees were discharged allegedly for activitieson behalf of Local 155. They are Teresa Baccafola on May4, Frances Solomon on July 6, and Patricia Grosso on Au-gust 8B The 8(a)(1) AllegationsThe complaint alleges that company supervisors on vari-ous dates during Local 155's organizing campaign interro-gated employees about the Union, kept them under surveil-lance, suggested to them that it would select a union forthem if they wanted one, warned and threatened employ-ees that it would not accept Local 155 as their bargainingrepresentative and that it would close its plant before itwould recognize a union, promised and threatened themthat it would either grant or not grant benefits, and finally,that it harassed certain named employees in their work andworking conditions because of their adherence to theUnion.When Local 155's organizing efforts began in April, theplant had been in operation less than 6 months. At thetime, the Company had no program for paying for vaca-tions or sick time, nor did it provide insurance against sick-ness, accidents, etc. The feeling that job security was lack-ing, and the failure to provide the fringe benefits namedabove, caused some employee dissatisfaction. The firstcontact with Local 155 was initiated by Pat Grosso, one ofthe alleged discriminatees, in March. She distributed au-thorization cards at the plant on nonworking time, and hadsigned up a few employees even before business represen-tatives of Local 155 began openly distributing cards andcampaign material outside the plant about April 11. There-after, two or more union agents were at the parking lotadjacent to the plant three or four times a week, at thebeginning and end of the work shift, from April to August.Solicitation of employees and distribution of cards insidethe plant were done by a few employees, including Grosso,on nonworking time. How much of this in-plant activity onbehalf of the Union came to the attention of managementisa matter of dispute. MID ISLAND TEXTILE INDUSTRIES1.In mid-April, shortly after Local 155s campaign be-gan, Leo Muller spoke to the employees at a meeting calledfor that purpose. Who initiated the meeting, how long Mul-ler spoke, what he said, whether he then left, and how longthe employees continued their own discussion,are all un-certain,but only the question of what Muller said is criticalhere.There is substantialagreementas to what he said onsome matters,and disagreement as to others. The fullestaccounts, and even they are sparse, are those of Grossoand Baccafola, who testified for the General Counsel, andMuller, who testified for the Respondent.'Grosso said that Muller had pointed out that there weretwo unions outside the plant, that he could not tell themwhich one to choose, and that it was their decision tomake. However, at another point in her testimony, Grossoalso said that Muller had said that he would pick a unionfor them. Further, Muller is supposed to have said that hehad had dealings with Local 155 before, and that they hadclosed up one shop of his, and if the employees wanted toknow anything about Local 155, they should talk to peoplein the shop who had been in the Union. Muller also said,according to Grosso, that he was going to give them bene-fits but could make no promises at that time. He pointedout thatitwas anew shop, that many of the employeeswere learners, and he could not predict what would happenin the next year.Baccafola testified thatMuller told the assembled em-ployees that the Union was outside, and that if the peoplestood with him for a year, he would try to get them BlueCross and profit sharing, but he could not make any prom-ises then. Baccafola said she spoke up during the meeting,and mentioned some good things that the Union mightaccomplish, such as improving working conditions, obtain-ingjob security, sick pay and Blue Cross. Baccafola did nottestify that Muller's speech mentioned any past experiencehe might have had with Local 155.2Muller's account is short enough to quote in full-Q.Would you tell us what happened at the meet-ing, what the girls said to you, and what you said tothem?A. Specifically, I started it I remember I told themthere were union people standing outside.I could not tell them whether to join any union ornot to join any union, or which union to join. I toldthem we were new in business, we hadn't been there ayear yet, that we in the past had planned certain thingsthat will happen in the future, but I couldn't tell themat this point what they were.More or less I-once in a while I think somebodyshot a question at me and I told them I couldn't-once in a while one of the girls or somebody would askiThe other accounts are all by witnesses called by the Respondent whowere presently employed by it Although each remembers very little, theyagree that Muller told them he would not advise them as to what they oughtto do regarding the unions, and that he could not promise then anything2Muller has operated shops in the garment industry for many years, andhe testified that in one such shop, which he closed in 1959. he had had abargaining relationship with Local 155 He said that a very small factor inthe decision to close that shop was his experience with Local 155489me a question and most of these questions were ques-tions I really couldn't answer, and I told them so.Idon't remember every word I said at the particulartime. It was a long time ago. But the gist of it, and thefinal analysis, I told them to speak to others in theirshop, we had employed people who used to belong tothe union or still belonged to the union, talk it overwith them and to talk it over among themselves. AndI left the group at that point.Grosso attributed to Muller two remarks which none ofthe other witnesses, including Baccafola, recalled. They arethat if the girls wanted a union eventually, he would pickor get them a union, and that he had had Local 155 in oneof his shops and had closed it down because of his experi-ence with the Local. I think Grosso was mistaken on thesematters, and that if Muller said this, it was at some othertime and place. Grosso herself seemed doubtful whetherMuller had talked about his previous experience with Lo-cal 155 at the employee meeting.3 As to the remark attri-buted to Muller by Grosso about his picking a union forthe employees, I do not credit Grosso, since it seems extra-neousto the point Muller was making, which most of thewitnesses, including Grosso, testified to-that it was up tothe employees to choose whether they wanted a union atall, and that they should talk to those in the shop who wereor had been members of Local 155.As to what Muller said in his speech, I find that he didnot condition any future grants of benefits on the employ-ees' decision about the Union He told them that he couldmake no promises, that it was a new shop, and in thatcontext, he held out the hope that in the future he might beable to give them the fringe benefits they were concernedabout. The contingency on which his hope depended waswhether the plant would prosper and not whether the em-ployees selected a Union. He was undoubtedly aware thatLocal 155's campaign was based on its claim that wagesand working conditions at organized plants were betterthan at his, and he implicitly admitted that that was so. Ineffect, he was asking for an indefinite period in which tomeet the employees' desires for improvements, but I do notunderstand his remarks to mean that he would do so onlyif the employees rejected a union. I therefore hold thatnothing in Muller's speech to the employees violated Sec-tion8(a)(l).2.Grosso testified that Muller had asked her to come tohis office one day in June, and that she was there with himfor over 2 hours. She said that Muller then told her that shewas the ringleader and had been passing out union litera-ture.Grosso said she denied it, but that he had told herthat the girls had been talking about it. Grosso also saidshe told him that she had not signed a union card, appar-ently volunteering that false bit of information. They goti Immediately after testifying that Muller had said he had closed downhis shop because of Local 155. the General Counsel again asked GrossoQ What did he say as best as you can recall with respect to nothaving 1559A At that meeting I can't recall exactlyThere was so much that-but he did say that if we think-ifwe think this union isso good talk topeople that belong to 155and see whatthey thinkof the union [Em-phasis supplied l 490DECISIONSOF NATIONALLABOR RELATIONS BOARDinto a conversation about Local 155, in which he said heunderstood some of the employees had been threatened bythe union representatives. Grosso told him she had neverbeen threatened, and that she would talk to them if shewanted to. Muller replied that it was all right to talk tothem as long as they did not trespass on his property. Healso said, according to Grosso, that he wouldn't have Local155, he would fight it all the way, that they were nothingbut gangsters, and he would close the shop down, make itjust a knitting shop before he would have Local 155. Healso said that because the Union was there, he could notpromise the employees what he was going to give them,that the girls had made it bad for themselves because of theUnion. Finally, according to Grosso, Muller said he knewthe girls in the sewing department would not go Union, butif they ever wanted a Union he would get them one.Muller denied that he had ever asked Grosso to come tohis office, but said that he had found her there one morn-ing, when she complained that foreman Castro had calledher the night before to come in that day, and had then toldher that he had no work for her. Muller said he told her shewas right, and he would pay her for a half day. He said shethen tried to engage him in a discussion, telling him thather mother had once belonged to a union, but that she hadnot signed a card. He said he told her it made no differenceto him, and then sent her out to the plant to work.4IfGrosso and Muller were recounting the same conver-sation (and neither suggests that Grosso was in Muller'soffice more than once) there seems to be no possible recon-ciliation between the two stories. In Muller's first version,the conversation can scarcely have lasted 5 minutes, yetGrosso says that she and Muller were together over 2hours, discussing a wide variety of topics, including theUnion.I credit Grosso, since I am convinced that Muller knewor suspected, despite his denials, that she was actively infavor of the Union, and had been soliciting cards in theplant. Since the Union had filed its petition on June 18, aconversation at the end of June (when Grosso and Mulleragreed it had taken place) would be an appropriate timeforMuller to learn what he could from one of the Union'smajor adherents, and to put pressure on her. I thereforefind that Muller accused Grosso of being a ringleader forthe Union in the plant, said he would fight Local 155 allthe way, and would close the sewing department down be-fore he would recognize it. I also find, as Grosso testified,that because the Union was on thescene,he couldn'tpromise to give them what he wanted to give them,5 andthat he also said that if the girls ever wanted a union, hewould get them one. These remarks extend over the entirespectrum of Section 8(a)(1) violations, as acts of interfer-ence, restraint, and coercion.Teresa Baccafola testified that early in April, Mrs. Mul-ler, in a casual conversation, asked her and other nearby4 This was his testimony on direct On cross-examination, however, headmitted that Grosso had been in his office for about an hour, but he didnot explain what more they might have talked about5Here,unlike his speechto the employees, Muller explicitly linked hishope of making future improvements in wages and fringe benefits to thepresenceof the Unionmachine operators what they thought about a union and ifthey were in favor of it. Baccafola said she told Mrs. Mul-ler she thought a union had some good points. Mrs. Mullerdid not testify, and Baccafola's report of their conversationis therefore undenied.Baccafola also testified that Mr. Muller had said a num-ber of times while walking about the plant floor, that hehad had a union before and would have to close his doorsif the Union came in because he would lose too much mon-ey.Grosso testified to the same effect. Mr. Muller deniedthat he had ever told any employees that he had once hadto close down his shop, and said he could not recall evertelling employees that one of his shops had been repre-sented by Local 155.Icredit Baccafola over Muller because Muller engagedin what I regard as evasions with respect to his knowledgeof the extent of union activity in the plant. I do not accepthis denial or his asserted failure to recall what he saidabout his earlier experiences with Local 155, and find thathe told Baccafola and other employees that he would haveto close the shop if the Union got in. I find the statement tobe a threat rather than a legitimate prediction of the eco-nomic consequences attendant on unionization. I also findMrs. Muller's inquiry of Baccafola and others as to wheth-er they were in favor of a Union to be coercive interroga-tion.When the Electrical Workers Local first appeared out-side the plant, Grosso had gotten some leaflets from theirrepresentatives and had given some to Baccafola. Mullertold her to get rid of them, and she told him she had notread them yet. He then told her, according to Baccafola,that he did not need any troublemakers and to get rid ofthem. She complied with this order. Forbidding employeesto retain union material in the plant interferes with theemployees' right to obtain, read, and consider informationand propaganda which the union seeks to distribute as apreliminary to organization. I find Muller's order to be aviolation of Section 8(a)(1).Grosso also testified that the forelady, Carmella Juliano,came over to her soon after Local 155 began solicitingcards, and asked her what she thought of the Union. Gros-so told her she did not know because she never worked fora union shop, and Juliano responded that it sounded like apretty good idea because she had. Juliano then asked Gros-so what her husband thought of it, and Grosso told herthat her husband had said to do what she felt was right.Juliano then left, but returned later to say that she thoughtthe Union really was not a good idea. Juliano denied thatshe had ever had any conversation with Grosso concerningtheUnion. I credit Grosso. I believe that suspicion wasfocusing on Grosso as a strong supporter of the Union andthat Juliano was trying to learn what she could about theUnion's strength in the plant. I find that Juliano's inquiryof Grosso as to what she thought of the Union, and herstatement first that she, Juliano, thought it was a good idea,and later that it was not a good idea, were designed toencourage Grosso to reveal her true feelings on the matter.I find that Juliano's inquiries constitute coercive interroga-tion, since they were intended to elicit from Grosso any-thing that might help Juliano and Muller learn the extentof union penetration among the employees. MID ISLAND TEXTILE INDUSTRIES3.The complaintallegesthat supervisors, including Leoand Jeanette Muller, kept the meetings and union activitiesof its employees undersurveillance.From April into July or August, Local 155 stationed tworepresentatives outside the parking lot adjacent to the plantto talk to the employees and distribute its literature andauthorization cards. They would be there three or fourtimes a week, when the employees came to work in themorning and when they left in the afternoon. On their firstday at the plant, Muller came out and told them they weretrespassing on his property, and thereafter they movedaway from the plant entrance, stationing themselves at thestreet entrance to the parking lot. On several occasionsduring this extended 3- or 4-month period, Muller wouldleave the plant to observe their activities.Aldrich, one of the representatives, testified that Mullerhad come out into the parking lot only one morning duringthis period, but more frequently in the afternoon. Theother representative, DeAngelis, said he saw Muller comeout several mornings, with an implication that it occurredmore frequently afternoons. Neither was asked for an esti-mateof how manytimesMuller appeared outside the plantduring the entire period of their solicitation activities.Grosso testified that Muller had stationed himself in theparking lot a few mornings when the union menwerethere, and that she had seen him many times out there,presumably in the afternoons. Other times, Grosso said,Muller would stand by a window in the plant which over-looked the parking lot, and from which part of the streetwas visible. She also said that when women came into workwith leaflets they had accepted from the union representa-tives,Muller would ask them what it was they had.Baccafola also testified that she saw Muller stand nearthe door to the plant watching the distribution of literatureand cards by the union representatives, and that he wouldsometimes take the cards from the employees who wereentering. Her opportunity to observe Muller was limited toabout 3 weeks, from April 11, when distribution began, toMay 4, the day she left the Company's employ. Althoughthe entire period of the distribution outside the parkingarea was 3 or 4 months, her testimony is nonetheless credi-table as to what she herself observed.Although it is impossible to ascertain from the abovetestimony just how frequently or continuously Muller keptthe union representatives or his employees under observa-tion, it is my impression, particularly from Grosso's evi-dence, that it occurred often enough so that employeeswould feel restraint in talking to or accepting literaturefrom the union men, for fear that Muller might be watch-ing them either in the parking lot or from inside the plant.6Ifind that Muller was engaging in surveillance of theUnion's organizing efforts, and that he thereby violatedSection 8(a)(1).4.Paragraph 14(a) of the complaint alleges that Jeanette6 Frances Solomon, a sewing department employee and one of the threealleged discnmmatees,testified that Muller was in the parking lot every timethe union representatives were there I do not credit her testimony sinceeven the union representatives, who would be in the best position to knowhow often Muller appearedin the parking lot, made no such sweeping accu-sation491Muller told employees on July 2 that the Company wouldnot grantany wage increases to its employees because theyhad joinedor assistedLocal 155. The only evidencefor thischarge is based on a conversation between Frances Solo-mon and Mrs. Muller. Solomon testified that on July 2 sheaskedMrs.Muller fora raise,was told to speak to Mr.Muller about it and that the Companywas not giving rais-es at thattime.Solomon asked her why, and Mrs. Muller issupposed to have said it was because of "what's going onabout the Union and all that sort of stuff." Solomon re-plied that she did not know what that had to do with hergetting a raise, to which Mrs. Muller again told her that shewould have to talk to Mr. Muller. Mrs. Muller was notcalled as a witness, and Solomon's story is therefore unde-nied.There was apparently no defined wage classification sys-tem in the plant, and decisions on raises were made onpersonal application to management. It will be noted thatSolomon's conversation with Mrs. Muller occurred the daybefore the scheduled representation hearing, and I presumeMrs.Muller was aware of that fact.SinceMr. Muller wasin full charge of production in the plant, and his wife wasmainly an office employee, although also secretary of thecorporation, I assume she would normally defer to hisgreater responsibility and authority in wage matters. I findthatMrs Muller was not conditioning the grant of a wageraise toSolomon or other employeeson unionconsider-ations, but was simply advising her that Mr. Muller wouldhave to make the decision. I shall recommend dismissal ofthis paragraph of the complaint.The violations of Section 8(a)(1), discussed above, weregenerally directed toward counteracting the organizationalactivities of Local 155 itself, rather than against the effortsof individual employees in the plant who were working onits behalf. Paragraph 15 of the complaint, however, relatesto actions taken by plant supervisors to harass five namedemployees "by engaging in closer surveillance of the workand work habits of said employees, by establishing andimposing stricter work rules and more onerous workingconditions upon said employees, and by reassigning, or at-tempting to reassign them, to work on inferior machinesand equipment, and to more arduous and less agreeablejob tasks." Since these allegations presuppose that compa-ny supervisors knew or suspected that the named employ-ees (Baccafola, Solomon, Grosso, Levrini, and Amari) wereassistingthe Union, it becomes necessary to examine theevidence bearing on the matter before determining whetherthe actions complained of were taken in retaliation fortheir unionactivities.On a Saturday early in May, union representatives metwitha smallnumber of employees, among them Grossoand Solomon, in a restaurant. A few days later at work,JulieKiesling, the head packer at the plant (not alleged tobe a supervisor), asked Solomon if there had been a unionmeeting.Solomon admitted there had been one, and toldher who had attended. Later, Solomon told Grosso andothers about Kiesling's inquiry, and was told that Kieslingwas a close friend of Jeanette Muller's, and would proba-bly pass the information on to her Kiesling denied that shehad ever had a conversation with anyone about their atten-dance at a union meeting, but said that Grosso had volun- 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDtarily told her about such a meeting. Grosso had also askedKiesling tosigna card, which she refused to do. Kieslingalso denied telling the Mullers or forelady Juliano anythingabout the Union. Kiesling impressedme asbeing a morecredible witness than Solomon, and I credit the former'sdenial that she had inquired about theunion meeting, orthat she had passed on any information which she other-wise learned about the union sympathies of the employeesto Jeanette Muller or other company officials.Iam satisfied,however, that Leo Muller learned aboutthe extent of distribution and solicitation within the plantfrom other sources. Grosso testified that she had distribut-ed about 40 cards in the plant, either to women for theirindividualsignatures,or to others, like Baccafola and Solo-mon, for redistribution.? All distribution took place at theplant before or after work or during lunch. Grosso testifiedthat forelady Juliano was present when she gave Baccafolasome cards to pass out in early April. Juliano admitted sheknew that Grossowas passingout cards, but she deniedtellingMuller about it. She said she learned this from twoof the employees, Teresa Leonetti and another identifiedonly as Tonina.8 She denied knowing that the women inthe sewing department were talking about the Unionamong themselves.Baccafola testified that she had distributed about 10cards in and around the shop during nonworking time. Al-though the Mullers, the foreman and Juliano, the forelady,moved about the plant continuously during work periods,there is no evidence that any of them observed Baccafola'sactivities during nonwork time. Baccafola's testimony, ofcourse, is limited to the early stages of the Union's cam-paign, from late March, when Grosso first began her solici-tation for the Union, to early May, when Baccafola wasterminated.As to laterstages ofthe campaign, it will be recalled thatMuller accused Grosso of being the ringleader when theyspoke together in his office at the end of June. AlthoughGrosso then told him that she had not signed a union card,Iam satisfied that Muller had good reason not to believeher.Muller denied that Juliano or other supervisors hadever told him that any employees were passing out cards.However, he said it was evident after a while that there wasunion activity around the shop, althOgh he denied thatanyone had ever told him what was going on inside theshop.Juliano admitted that she had learned from Leonetti thatGrosso had given her a card to sign. Juliano's knowledge astoGrosso's activities is attributable to the Respondent,even though Juliano denied ever telling the Mullers aboutit. I discredit Juliano's testimony that she did not tell the7 Solomon said she had talked to other employees about the Union, buthad not passed out the cards which Grosso had given herRHer testimony is not clear on the matter, and this affects my opinion asto her general credibility I take it that Juliano meant that she first learnedof Grosso's card distribution from Leonetti, who had complained to her thatGrosso was harassing her about signing This was a day or so after Mullerfound Leonetti crying at her machine, and asked Juliano to learn what waswrong Juliano said Leonetti had told her then it was because the unionrepresentatives were harassing her, but only later that it was Grosso whowas doing the harassing Juliano saidshe told Muller only about the Uniondoing the harassingMullers what she had learned about Grosso's activities onbehalf of the Union because of its improbability, andtherefore find that Muller knew that Grosso was activelydistributingunioncards and solicitingsignatures amongthe sewing machine operators.Thereis lessbasis for finding that Muller knew whetherBaccafolaand Solomon were engaged in union activities.As to the former, there is her testimony that she askedquestions or madestatementsat the employeemeeting inApril which could be construed as favorable to unions; onthe other hand, there is also her admission that she toldJuliano she had heard no talk abouta union.As for Solo-mon, thereis even lessground for finding that the Compa-ny knew how she felt about the Union. She said she hadtold Kieshng about attending a union meeting, but I havecredited Kiesling's denial of such a conversation, or thatshe told Muller or other management people about it. Inany event, whateverKieslingmay have known ofSolomon's union activities cannot be attributed to theCompany sinceshe isnot a supervisor.5.There were about 55 women in the sewing depart-mentoperating a variety of machines. Some were engagedin straight sewing, while others operated specialty ma-chines, identified either by name or function. Among thesewereMerrows,Mausers, Rimaldis, bar-tack and blind-stitch.According to Roff, the foreman or plant managerfor part of this period, an operator on one type of machinecould learn to operate another type satisfactorily in anhour or two. The specialty machines also had attachmentsfor even more specialized operations, but not every ma-chine of a particular type had all the attachments on it.Transferring operators was done frequently, either betweentwo machines of the same type, or from one specialty ma-chine to another kind, or between machines with differentattachments. Operators had their favorite machines or pre-ferred to do a particular job, and were sometimes reluctantto be moved to some other type of operation.BetweenMarch and August, three different foremenwere employed, of whom two playedsomepart in the inci-dents described below. (In the supervisory hierarchy at theplant, foremen occupied the layer between Leo Muller andthe forelady, Juliano). Ed Roff was there in April and May,and Henry Castro was there from June on. There is ampletestimony that a new foreman would make changes in thelayout of the machines or in the flow of work or howeverhe thought operations could be made more efficient.The machines were noisy and were placed close together.Operators were not prohibited from talking, but continu-ous conversation was difficult because of the noise and theneed to concentrate on the machine and the job beingdone. The Mullers, the foreman, and the forelady movedaround the department,assigningwork, transferring em-ployees to different machines, and generally striving to getasmuch work out as quickly as possible. The fact thatsupervisors were circulating around also tended to inhibitinattention to the job.Some of the employees who had signed cards testifiedthat they felt they were being watched more, were transfer-red to less desirable machines, or were deprived of privi-legesformerly enjoyed, after the advent of Local 155.Other employees, some of whom had also signed cards, MID ISLAND TEXTILE INDUSTRIEStestified that no unusual changes were made in their work-ing conditions during this period.Thus, Grosso said she had been transferred for a time toa machine in an area where the other operators did notspeak English, and she attributed this to a desire on thepart of the company supervisors to deprive her of any op-portunity to talk to fellow employees at work. Solomonsaid that foreman Castro prohibited all the employees fromtalking while working. Amari, who had signed a card andhad attended the union meeting in May,testified ratherreluctantly for the Respondent. She said she thought shehad been watched more closely and that the foreman keptpushing her around between machines after the Union'sappearance, but said that now she was not sure whether itwas asbad as she had thought then.Levrini, testifying for the General Counsel, was no lon-ger employed by the Company at the time of the hearing.She had worked as a packer, folding garments, puttingthem in bags, and placing the bags in bins. Some of thiswork could be done sitting down, but other work couldonly be done while standing. When she was first employed,she stood while the other two packers sat. Levrini thenasked for a stool and eventually got one. Then, soon aftershe signed a union card, Jeanette Muller said that in aunion shop, the packers were not allowed to sit. Levrinipointed out that she was not working in a union shop. Mrs.Muller then said that Henry, the foreman, thought thepackers could do their work better standing up. Later thatday, Mr. Muller told the packers that they could sit only 5minutes per hour. Levnni admitted that up to then she hadsat more on the job than did the other packers. Soon afterthat, two of the stools were removed, and the packers stoodmost of the time.About a month later, Levnni brought in a letter from herdoctor saying that she needed a sitting job because of hercondition. Kieslmg, the head packer, said it would not befair if she could sit while the other packers had to stand,and the foreman then transferred Levrini to anotherjob, atthe same rate of pay, where she could sit while working.The packers who remained on the job continued to standmost of the time after Levrini left.Kiesling testified that in her previous employment as apacker at other plants, no stools at all were provided. AtMid Island, she said, there had been two stools for fourpackers, but that Castro removed one of the stools, shortlyafter he was hired as foreman. Later, more stools werebrought in, but the rule still was that packers sat only whenthey were tired.If there is any connection at all between the advent ofthe Union and these rather innocuous changes in workingconditions or hardening attitudes on the part of supervisorstowards what had previously been permitted or over-looked, it seems to me to be too tenuous to sustain a find-ing of violation based thereon. New foremen expected tomake changes and tighten up what they regarded as slackoperations, if only to show that they were more efficientthan their predecessors, and I think these changes wereordered by Roff and Castro in what may be described as"new broom" operations.Baccafola, Solomon, and Grosso, the three alleged dis-criminatees, were each discharged (or quit) as a result of a493controversy over a transfer to another machine or opera-tion.Although I presume the General Counsel considersthese too as harassing tactics, they are better considered inconnection with the particular facts on which the Section8(a)(3) allegations are based.C. The 8(a)(3) Allegations1.Baccafola was hired in November 1972, when theplant first opened. She had had no experience in the gar-ment industry and was trained by the Company as a blind-stitch operator. She said that she had never worked on anyother type of machine, except once, for about a half houron a bar-tack. She was frightened by it, and Juliano thenmoved her back to the blind-stitch.Baccafola's testimony is that on May 4, Juliano askedher to leave what she was doing and move to the backmachine.Baccafola assumed that Juliano meant a Mauser,the last machine in her row, rather than to a blind-stitch orbar-tack which were directly behind her own machine.Only the Mauser was unoccupied at the time. Baccafolasaid she told Juliano she did not know how to operate itJuliano repeated her order, and again Baccafola said shecould not work it. Juliano left and she continued at herblind-stitch machine. About 5 minutes later, foreman Roffappeared, told her not to speak disrespectfully to Julianoand to move to the back machine. She told him the blind-stitch was the only machine she could operate. He orderedher to go to the other machine, at which she asked to speaktoMuller. Roff said Muller was not in the plant, and Bac-cafola again refused to move. After some further argumentand loud language, Roff told her to punch out. She stillinsisted on seeing Muller at which, according to Baccafola,Roff said he had direct orders from Muller to dismiss her.She then left.Juliano testified that Roff had asked her to move Bacca-fola to a bar-tack machine, but Baccafola refused to go.Sometime later, Roff asked her why Baccafola was notworking the bar-tack, and she told him that Baccafola hadrefused to move. Roff then walked over to Baccafola andbegan shouting, at which Baccafola began to shout also,making unkind remarks about Juliano. Roff told her thatwas no way to talk about her forelady, at which Baccafolagot up and said she was leaving. Juliano admitted she hadwalked away during part of the heated discussion, and hadnot heard it all.Roff testified that he had told Juliano to transfer Bacca-fola to a bar-tack, and a half hour later, noted that she hadnot moved. Juliano told him that Baccafola had been abu-sive to her and had said she did not want to work on it.Roff said he went over to Baccafola and asked her why shedid not follow instructions, and why she was abusive Shetold him that Juliano had been abusive to her, and shewould not go. He told her that if she did not move hewould have to let her go. She asked to see Muller, and hetold her Muller was away He then fired her, and she againasked to see Muller. Roff told her he would call the policeto remove her, but Baccafola then got up, announced shewas quitting and left the plant.Roff also testified that he had seen Baccafola work abar-tack, had asked Juliano if Baccafola could do it, and 494DECISIONS OFNATIONALLABOR RELATIONS BOARDthat Juliano said she could. He also said there was anunoccupied bar-tack to which he wanted to transfer her.He was not asked either to affirm or deny Baccafola's testi-mony that he had told her he had direct orders from Mul-ler to dismiss her.Baccafola refused to obey what seems on the surface tobe a reasonable order from her supervisors. Other employ-ees were moved from one type of machine to another, re-gardless of their personal preferences, in order to best uti-lize the equipment. Even if Baccafola was not exaggeratingher fright at operating the bar-tack, it seems that the properthing for her to do was to move to the new assignment andmake a reasonable attempt to learn its operation. This as-sumesthat Roff and Juliano were not deliberately trying toentrap her into refusing to work a machine she was fright-ened of. As in many discrimination cases, it gets down towhat the employer's motivation was. I have noted that theonly evidence for Muller's suspecting that Baccafola mightbe prounion consists of wha she might have said at themassemployee meeting some weeks earlier, and her testi-mony that she distributed some cards at the plant on non-work time. There is no evidence that Juliano, Roff, or Mul-ler knew of her activities, and Baccafola in fact had toldJuliano she had no contact with the Union.Considering all the elements, particularly Baccafola'sminor participation in the Union's campaign, the absenceof evidence that the Company was aware of even that, andBaccafola's insubordination in refusing to move to anothermachine, I find that she was discharged for nondiscrimina-tory reasons. I have taken into account, in reaching thisconclusion, Baccafola's testimony that Roff had told her itwas uselessfor her to speak with Muller because he haddirect orders from him to discharge her. Although Roffwas not asked about this, I have sufficient doubt about thetruth of her story, to discredit her on the matter. Roff ap-peared to be a no-nonsense supervisor, direct and blunt,and unlikely to suffer insubordination easily.When hispower to transfer an employee was being questioned orflouted, he would be likely to assert his authority by imme-diate discharge without justifying his conduct by invokingan order from Muller. I therefore recommend dismissal ofthe complaint as it relates to Baccafola's discharge.2.Solomon had been first employed in November 1972,had left in January (or been discharged for absenteeism)but was rehired in March. She had signed a union card onApril 5, at Baccafola's request, had talked about the needfor job security with other employees, but had not distrib-uted any cards. She had attended the union meeting with afew other employees in May at a restaurant? This was theextent of her work for the Union. She said that shortlyafter the May union meeting, the foreman, Henry Castro,began to harass her by prohibiting her from talking atwork. I note, however, as bearing on her credibility, thatCastro did not become foreman until June, a month afterthe unionmeeting.Solomon testified that on July 2, Castro asked her tomove from her blind-stitch machine to another one. She9 I have previously set out Solomon's testimony that she had told Kieslingwho had attended the meeting, but I found there that Kiesling had notpassed the information on to company supervisorsdid so, but it was not operating properly, so she went backto her old machine. It came to Castro's attention, and hetold her that he wanted to put another operator on hermachineand for her to return to the one he hadassignedher. She refused to go, and protested to Jeanette MullerthatCastro wanted to put an inexperienced operator onher machine.The next day, according to Solomon, Castro asked herthree or four times to go to the machine he had assignedher the day before, but again she refused. The followingworking day, July 5, she started out on her old machine,and again Castro asked her to work at the other machine,which she considered defective. She did go to it, tried it fora while, and then returned to her own machine. At the endof the day, Solomon again complained to Mrs. Muller thatCastro wanted to put Josie, an inexperienced operator onher machine. There was another Josie in the plant who wasan experienced blind-stitch operator. This was Josie Amari,who complained to Solomon that Juliano had told her thatSolomon was claiming to be a better worker than she, andtherefore deserveda raise.Solomon had asked Mrs. Mullerfor araiseon July 2. Solomon then assured Amari that itwas the other Josie whom she had meant to compare her-selfwith.Amari accepted Solomon's explanation. Laterthatmorning, Solomon accused forelady Juliano of caus-ing dissensionbetween herself and Amari. Castro hap-pened to be near, and said that if he wanted to put anothergirl on her machine, he could do it. According to Solomon,Castro then caught sight of Muller and is supposed to havesaid, "well, maybe he has his reasons." Without going intofurther details, the discussions became more animated, andfinally, Solomon yelled out to Castro that he was a liar.Muller then said that he could not have that, and for her toget out.Neither Castro nor Jeanette Muller testified, so that thestories of two of the principals involved in these events arenot available. The Respondent's side of the story comesfrom employees who testified that Solomon and Castrowere arguing, that she began to scream and call him names,and that Leo Muller, hearing the loud voices, came into thearea and asked her to calm down and come into his of-fice.10Muller said he was in the cutting room with a customerwhen he heard a shriek and then loudarguing.He walkedover and saw Solomon waving her arms and screaming. Heasked her to calm down and come into his office, but shecontinuedscreaming.Finally, she said that he was runninga goddamn sweat shop, at which he told her to get out.As in the case of Baccafola, with so little firm evidenceas to company knowledge of Solomon's adherence to theUnion, I am left only with an incident where the employeehas become vulnerable by disobeying a work order. Thereisno doubt that there was a loud confrontation betweenCastro and Solomon. I credit Muller that he was with acustomer and that the incidentwas anembarrassment tohim. I also believe that he asked her to come into his officeto calm down, and that her last outburst prompted him to"'These witnesses were Guarnaccio, Kteslmg, and Devine Aman is alsogenerally in accord with their testimony and also corroborates Solomon onJuliano'smeddlingin telling Aman that Solomon had said she was thebetter worker,and deservingof a raise MID ISLAND TEXTILE INDUSTRIESdischarge her. I shall recommend dismissal of the Section8(a)(3) allegations as to Solomon.3.Grosso was terminated on August8.LikeBaccafolaand Solomon,she was discharged because she refused tomove to another machine on the orders of Castro and Juli-ano. Grosso was a more versatile operator than the othertwo, and had worked on more kinds of machines at theplant,including Mausers. At that time,there was one Mau-ser that was noisier than the others,apparently because ofan oversize motor.How much noisier or how it would af-fect its operators is a matter of dispute.A number of em-ployees testifiedthat theyhad worked on it,and no oneother than Grosso ever refused to be transferred to it.Grosso returned from her vacationaboutAugust 1 andwas assigned to the noisy Mauser byCastro.She refused towork on it,and Juliano then assigned her to a bar-tack.That sameday, the Companysent her a letter(G.C. Exh. 3)notifying her that any further refusalto do the work as-signed her would result in immediate discharge.When theletter arrived at the Grosso home,her husband brought itto her,and togethertheywent in to see Muller. She toldMuller she would workon anymachine in theplant butnot the noisy Mauser.Muller said she would have to takeany assignment given her.Grosso then told Muller that thereason he was doing this to her was because she had signeda union card,and if the Union gave her another one, shewould sign that too. Accordingto Grosso,Muller said hewas veryhappy about that,but she would be taking herchances if she did not do what she was assigned.Between that date,probably August 2 or3 and 8,Grossowas not assigned to the noisy machineOn themorning ofthe 8th,Grosso finished a particularjob andasked Caro-line, the floorgirl(Guarnaccio),for anotherassignment.Guarnaccio went to checkwith the forelady,Juliano, andthen returned to tell her towork on the noisyMauser.Grosso refused,and Castrothen told her to take the assign-ment.She refused again.Juliano thenarrivedon the sceneand asked her to work on the Mauser untilCastrocould setup another machine forher.Grosso asked whyhe couldnot set up one of the other Mausers for what he wanteddone.Juliano then said she had nothing else for her to do,and that she would have to go home.Grossopicked up herthings, left, and has never returned.Juliano had asked Guarnaccioto take herplace in thedepartment that morning because she was in the officebeing interviewed by Board agents in connection with thethen pending unfair labor practice charge relating to Solo-mon. Also in the office were Muller and theCompany'sattorney,Adler.Juliano testified that Guarnaccio cameinto the office to tell her thatGrossowas outof work andto ask where she should be assigned.Juliano told Guarnac-cio to give her a bundle of work to be done on the noisyMauser.Guarnaccioleft and returned in a few moments toreport that Grosso refusedto go on thatmachine. Julianosaid she would haveto tell her togo home, walked into thedepartment,and askedGrosso to dothe bundle for her.Grossorefused again,and Julianotold herto go homeJuliano then went back into the office to tell those whowere there that she had had to letGrosso gobecause sherefused to do what she was told. She denied that she had495had any further conversation with anyone then about thedischarge.This account of Juliano's omits a significant bit of infor-mation which both Guarnaccio and Muller testified to. It isthatwhen Guarnaccio came into the office to reportGrosso's refusal to work on the noisy Mauser,Juliano wasabout to tell her what to do when Attorney Adler spoke up,saying that she should be fired because she was upsettingthe whole plant.At that, Juliano went out and told Grossoshe had work for her, but Grosso refused to move to theMauser, whereupon Juliano told her she would have to gohome.Muller's testimony on the incident is substantially thesame-thatGuarnaccio came into the office to report toJuliano that she was having trouble with Grosso, that Juli-ano asked him what to do, and that he looked at Adler,who then said,"Why don'tyou get rid of her, fire her." Hesaid that Juliano then left the office and, as far as heknows, fired Grosso.Thus, contrary to Juliano's testimony,the decision to fire Grosso was not hers, but Adler's.Ihave found,contrary to Muller's testimony,that heknew that Grosso had been the most active union adherentin the plant,and I also find that Adler knew it too. The twoof them must also have realized that Grosso had laid her-self open to discipline for refusing to take the job assignedher.Did Adler decide to recommend her discharge becauseof her insubordination or because he had just been present-ed with a good opportunity to conceal his true reason forgetting rid of a prominent union adherent?I find it was thelatter.It is difficult otherwise to understand why theCompany's attorney should inject himself into a minorproblem of plant discipline,or why the company presidentshould feel it necessary to defer to his decision.Even though the Union'spetition for an election hadbeen withdrawn recently, there was no reason why anotheractive campaign for union representation could not startup again. With Grosso removed from the plant,however,much of the impetus inside the plant would be lost. I havealso taken into consideration,in finding that Grosso wasdischarged because of the Union,thatMuller sent her awarning letter on August 1. 1 construe his action as aneffort to lay a foundation for building a pretextual caseagainst her,unlike the situation with Baccafola and Solo-mon, where refusal to transfer to another machine was al-most instantly regardedby a floorsupervisor as ground fordischarge. I find that Grosso's discharge on August 8 wasin violation of Section 8(a)(3)."CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Knitgood Workers Union, Local 155, InternationalLadies Garment Workers Union,AFL-CIO,is a labor or-ganization within the meaning of Section 2(5) of the Act.ii 1 have also considered the fact that Grosso was denied unemploymentbenefits by the New York State agency.on the ground that the dischargewas justified It is well established that the findings of a State unemploy-ment agency are not binding on the Board, nor are they particularly persua-sive in this case since the agency did not consider the possibility that thedischarge may have been pretextual 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By discriminatorily terminating PatriciaGrosso,thereby discouraging membership in the Union, the Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By accusing an employee of being a ringleader for theUnion; threatening to close down the sewing departmentor the entire plant if the Union got in; conditioning thegrant of future benefits on the absence of a union; tellingemployees that if they wanted a union it would get themone; asking employees what they thought about a unionand if they were in favor of one; by forbidding employeesto retain union literature in the plant; and by engaging insurveillance of the contacts between union representativesand employees, Respondent has interfered with, coerced,and restrained its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and in violation ofSection 8(a)(1) of the Act.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and take certain affirmative action de-signed to effectuate the policies of the Act.Having discharged Patricia Grosso, I find it necessary toorder the Respondent to offer her reinstatement, withbackpay computed on a quarterly basis from the date ofher termination to the date of the offer of reinstatement, asprescribed in F.W.Woolworth Company,90 NLRB 289,plus interest at 6 percent per annum. I shall also order it topost appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12Respondent, Mid Island Textile Industries, Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Knitgoods WorkersUnion, Local 155, International Ladies Garment WorkersUnion, AFL-CIO, or in any other labor organization of its12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposesemployees, by discriminatorily discharging, forcing the ter-mination, or in any other manner discriminatingagainstany employee in regard to hire, tenure, or any other termor condition of employment.(b)Accusing an employee of being a ringleader for theUnion; threatening to close down the sewing departmentor the entire plant if the Union got in; conditioning thegrant of future benefits on the absence of a union;tellingemployees that if they want a union, it would get them one;asking employees what they thought about a union, and ifthey were in favor of one, forbidding employees to retainunion literature in the plant; or keeping under surveillancethe contacts between union representatives and its employ-ees.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to loin or assist the above-named labor orga-nization, or any other labor organization, to bargain collec-tively through representatives of then own choosing, to en-gage in other concerted activities for the purpose of mutualaid or protection as guaranteed in Section 7 of the Nation-al Labor Relations Act, or to refrain from any or all suchactivities.2Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Patricia Grosso immediate and full reinstate-ment to her former job, without prejudice to her seniorityor other rights and privileges, and make her whole for anyloss of earnings suffered by reason of Respondent's dis-crimination against her, in the manner set forth in "TheRemedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords necessary to analyze the amount of backpay due,and the right of reinstatement.(c)Post at its plant and office at Hicksville, New York,copies of the attached notice marked "Appendix." 13 Cop-ies of the notice, on forms provided by the Regional Direc-tor for Region 29, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-sure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 29, in writ-ing,within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.13 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board "